DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on July 31, 2020
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities including fundamental economic principles or practices.
Under the Step 1, Claims 1-7 are drawn to a method which is within the four statutory categories (i.e., a process), Claims 8-14 are drawn to a non-transitory computer-readable medium which is within the four statutory categories (i.e., a manufacture), and Claims 15-20 are drawn to a system which is within the four statutory categories (i.e. a machine).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 8, and 15:
Claims 1, 8, and 15 are drawn to an abstract idea without significantly more. The claims recite receiving an indication of a flagged transaction between a sending user and a receiving user of a transaction service by a server computer system, collecting transaction information including sender information indicative of previous transactions within the transaction service involving the sending user including transactions with users other than the receiving user and receiver information indicative of previous transactions within the transaction service involving the receiving user including transactions with users other than the sending user, determining a similarity value indicative of an amount of similarity between the sender information and the receiver information, assessing whether the flagged transaction is valid based on the similarity value, reviewing transaction history that includes sender history and receiver history in response to an indication of a flagged transaction, determining/generating a fraud probability value based on a number of links between the sender history and the receiver history, and determining whether the flagged transaction is valid based on the fraud probability value. 
Under the Step 2A Prong One, the limitations of receiving an indication of a flagged transaction, collecting transaction information, determining a similarity value between the sender information and the receiver information, assessing/determining whether the flagged transaction is valid, reviewing transaction history, and determining/generating a fraud probability value, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). For example, but for the “server computer system” language, “receiving”, “collecting”, “determining a similarity value”, “assessing/determining”, “reviewing”, and, “determining/generating” as stated, are processes that, under its broadest reasonable interpretation” in the context of this claim encompass the human activity or mathematical concepts. The series of steps including receiving, collecting, determining, assessing/determining, reviewing belong to a typical sales activities or behaviors; business relations, because the transaction history of users of a transaction service is processed and manipulated for determining a validity of a flagged transaction. In addition, the step including determining/generating belongs to a typical mathematical calculations. All the steps can be performed manually or mathematically. 
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – server computer system. The server computer system is recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). It is recited that the steps are performed “by a server computer system” without any more technical details, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-7, 9-14, and 16-20:
Dependent claims 2-7, 9-14, and 16-20 include additional limitations, for example, determining the similarity value based on identified links between the sending user and the receiving user including direct/indirect links, including contact information as the links, weighting higher when the sending user was a receiver and the receiving user was a sender in a prior transaction, identifying a sender/receiver group, determining similarities between the sender group and the receiver group, determining an amount of data added by the sending user and an amount of data added by the receiving user to their respective accounts with the transaction service within a specified period of time, determining a number of direct and indirect links, weighting more heavily direct links than indirect links in determining the similarity value, determining the fraud probability value based on a number of direct/indirect links, identifying links between two or more counterparties of the sending/receiving user, including global positioning system (GPS) information indicating a location of a respective user when the respective user is logged into the transaction service for each user for the links, determining a number of previously flagged transactions associated with the sending/receiving user,  and assessing that the flagged transaction is valid in response to determining that the fraud probability value does not reach a threshold fraud value, but the limitations of identifying a sender/receiver group and determining similarities between the sender group and the receiver group (claim 5), as stated, are also processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and none of other limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)). Especially, since the GPS information is just a data entry in the transaction history including sender/receiver history, reviewing and manipulating such data can be performed manually, and does not provide any improvements. Using threshold fraud value in assessing the validity of flagged transaction can be performed manually, and does not provide any improvements. 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-7, 9-14, and 16-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 20190073676 A1; hereinafter Wang).
With respect to claim 1:
	Wang teaches A method, comprising: (See at least Wang: Abstract)
receiving, by a server computer system, an indication of a flagged transaction between a sending user and a receiving user of a transaction service; (By disclosing, users may be monitored for suspicious activity such as synchronized transactions, which create a red flag indicative of the possibility that one or more users may be colluding and attempting to take advantage of system resources. See at least Wang: [0068], [0086] & [0119])
collecting, by the server computer system responsive to the indication, transaction information including: (By disclosing, the platform of the application may have a transaction database within database 103 with a recorded history of prior transactions with, for each transaction, calculated trustworthiness factor(s), aggregated trustworthiness factor(s), ratings, the respective connection(s) involved with the transaction, and whether the connection(s) is/are regular or business connections. See at least Wang: [0075], [0096] & [0109])
sender information indicative of previous transactions within the transaction service involving the sending user, including transactions with users other than the receiving user; and (By disclosing, System 100 calculates, for at least one of the users, a trustworthiness rating (or an updated trustworthiness rating) based on the trustworthiness factor for the particular transaction and at least one additional trustworthiness factor (Step 514), which can be based on, for example, prior transaction data associated with one or more completed prior transactions. See at least Wang: [0102], [0109] & [0114]-[0115])
receiver information indicative of previous transactions within the transaction service involving the receiving user, including transactions with users other than the sending user; (As stated above, see at least Wang: [0102], [0109] & [0114]-[0115])
determining, by the server computer system, a similarity value indicative of an amount of similarity between the sender information and the receiver information; and (By disclosing, in response to a query from the lending user, system 100 may then search database 103 for any matching borrower user requests. Such matching may be based on similarities in the subject of value and/or geographic regions specified by the users. See at least Wang: [0096])
assessing, by the server computer system based on the similarity value, whether the flagged transaction is valid. (By disclosing, system 100 can determine the number and average value of one or more verified transactions the user has completed over a particular time period, including payment for the subject of the transaction, either as a sharing user or as a borrowing user (Step 414), which may be used in determining the one or more trustworthiness factors. In addition, system 100 aggregates the trustworthiness factors for the user being assessed (Step 616) and determines an aggregated trustworthiness factor based on the trustworthiness factors associated with the particular transaction, in order to verify the validity or authenticity of the particular transaction. See at least Wang: [0095]-[0096], [0113]-[0114] & [0124])
With respect to claim 8:
	Wang teaches A non-transitory, computer-readable medium storing instructions that, when executed by a server computer system of a transaction service, cause the server computer system to perform operations comprising: (See at least Wang: [0026])
in response to an indication of a flagged transaction, reviewing transaction history that includes: (As stated above with respect to claim 1, see at least Wang: [0060], [0096] & [0109])
sender history corresponding to transactions associated with a sending user of the flagged transaction; and (As stated above with respect to claim 1, see at least Wang: [0102], [0109] & [0114]-[0115])
receiver history corresponding to transactions associated with a receiving user of the flagged transaction; and (As stated above with respect to claim 1, see at least Wang: [0102], [0109] & [0114]-[0115])
determining a fraud probability value based on a number of links between the sender history and the receiver history, wherein the fraud probability value indicates a likelihood of fraud involving the sending user and the receiving user. (As stated above with respect to claim 1, and by further disclosing, a person is more likely (fraud probability value) to transact with another individual if a foundational relationship or prior connection (links) exists between them. See at least Wang: [0062], [0093]-[0094], [0108], [0123] & [0127])
With respect to claim 15:
	Wang teaches A system comprising: (See at least Wang: Abstract)
a memory storing instructions; and (See at least Wang: [0045])
a processor configured to execute the instructions to cause the system to: (See at least Wang: [0026] & [0070])
receive an indication of a flagged transaction between a sending user and a receiving user of a transaction service; (By disclosing, the trustworthiness score allows users with financial or other non-monetary resources to decide whether or not to extend loans to other users who may have a temporary need for such financial resources (flagged transaction). See at least Wang: [0060], [0096] & [0109])
in response to the indication, retrieve from a history of transactions: (By disclosing, in response to a query from the lending user, system 100 may then search database 103 for any matching borrower user requests. See at least Wang: [0096])
sender history corresponding to transactions associated with the sending user; and (As stated above with respect to claim 1, see at least Wang: [0102], [0109] & [0114]-[0115])
receiver history corresponding to transactions associated with a receiving user of the flagged transaction; (As stated above with respect to claim 1, see at least Wang: [0102], [0109] & [0114]-[0115])
generate a fraud probability value based on a number of links between the sender history and the receiver history; and (As stated above with respect to claim 8, see at least Wang: [0062], [0093]-[0096], [0108], [0123] & [0127])
determine whether the flagged transaction is valid based on the fraud probability value. (By disclosing, the validity or authenticity of the particular transaction is verified based on determining the trustworthiness factor. See at least Wang: [0124])
With respect to claim 2 and 9:
	Wang teaches the method of claim 1, and the computer-readable medium of claim 8, as stated above.
Wang further teaches wherein the determining the similarity value is based on identified links between the sending user and the receiving user, wherein the identified links include: (By disclosing, system 100 can be configured to provide an on-line platform for establishing regular or business connections (links) between users and can include a search mechanism capable of searching whether users have previous connections or transactions together (Step 412). See at least Wang: [0093]-[0094])
a first set of direct links between the sending user and the receiving user; (As stated above, and by further disclosing, system 100 can analyze direct or indirect social network connections of a set of the users, and the direct connections may be connections between the set of the users who previously completed transactions with one another. See at least Wang: [0094])
a second set of indirect links indicating that the sending user and the receiving user each have a link with a common other user; and (As stated above, and by further disclosing, the indirect connections may be connections between the set of the users who completed no direct transactions with one another, but who are connected through other users in common. See at least Wang: [0094] & [0131])
a third set of indirect links indicating that a first counterparty of the sending user has a link with a second counterparty of the receiving user. (By disclosing, if each user who contributes to the sharing cycle also commits to provide other sharing related skills, services, goods, spaces, transportation, etc., then the involved users can become part of a community with larger and larger reach, and an increased ability to obtain more users. Also, users may be enabled to determine how they are or may be connected to potential "sharers" or "borrowers," either directly or through mutual friends, based on connections in social networks. See at least Wang: [0062])
With respect to claim 3:
	Wang teaches the method of claim 2, as stated above.
Wang further teaches wherein links include contact information for each user. (By disclosing, system 100 receives user information associated with one or more users from one or more user profile modules 314, computing devices, internet web pages, emails, phone calls, or other means (Step 402) and creates a registered account for each user based on the user information received at Step 402 (Step 404). See at least Wang: [0090])
With respect to claim 6:
	Wang teaches the method of claim 2, as stated above.
Wang further teaches wherein determining the similarity value includes determining an amount of data added by the sending user and an amount of data added by the receiving user to their respective accounts with the transaction service within a specified period of time. (By disclosing, System 100 may also use other information relating to the user when establishing the initial trustworthiness rating or score, such as the amount of time that has passed since information from the corresponding user profile has been updated, the frequency with which the user updates information on his/her user profile (amount of data added), etc. See at least Wang: [0123], [0127] & [0087])
With respect to claims 7 and 20:
	Wang teaches the method of claim 2, and the system of claim 19, as stated above.
Wang further teaches wherein determining the similarity value includes determining a number of direct and indirect links between the sending user and the receiving user, wherein direct links are weighted more heavily than indirect links in determining the similarity value. (By disclosing, the trustworthiness scores of a users' connections are weighted according to the level of their connections with other users (e.g., first level connections (direct connections) may correspond to one weight, and second level connections (indirect connections)may correspond to a different weight, lower than the weight of the first level connections). See at least Wang: [0094], [0131]-[0132] & [0115])
With respect to claims 10 and 17:
	Wang teaches the computer-readable medium of claim 9, and  the system of claim 16, as stated above.
Wang further teaches wherein operations further comprise determining the fraud probability value based on a number of direct links in the first set and a number of indirect links in the second and third sets. (As stated above with respect to claim 9, see at least Wang: [0131]-[0132], [0115], [0062] & [0093]-[0094])
With respect to claim 11:
	Wang teaches the computer-readable medium of claim 9, as stated above.
Wang further teaches wherein determining the fraud probability value further includes:
identifying a fourth set of links between two or more counterparties of the sending user; and (As stated above with respect to claims 2 and 9, see at least Wang: [0062])
identifying a fifth set of links between two or more counterparties of the receiving user. (As stated above with respect to claims 2 and 9, see at least Wang: [0062])
With respect to claims 13 and 19:
	Wang teaches the computer-readable medium of claim 8 and  the system of claim 16, as stated above.
Wang further teaches wherein determining the fraud probability value includes determining a number of previously flagged transactions associated with the sending user and a number of previously flagged transactions associated with the receiving user. (By disclosing, the system may monitor users for suspicious activity such as synchronized transactions, which create a red flag indicative of the possibility that one or more users may be colluding and attempting to take advantage of system resources. In addition, determining the trustworthiness score for a particular user can increase the confidence of other users in, and thus the likelihood of contacting and interacting with, that particular user, the system can make the users feel safer and/or more confident that they are not dealing with a fraudulent or dishonest person if trustworthiness has been previously and repeatedly verified. See at least Wang: [0068], [0093]-[0094] & [0114])
With respect to claim 14:
	Wang teaches the computer-readable medium of claim 8, as stated above.
Wang further teaches wherein the operations further comprise assessing that the flagged transaction is valid in response to determining that the fraud probability value does not reach a threshold fraud value. (By disclosing, system 100 can determine whether or not the particular trustworthiness rating associated with the user reaches or exceeds a predetermined threshold (e.g., reaches the predetermined threshold upon completion of the current transaction) (Step 516). See at least Wang: [0103]-[0105])
With respect to claim 16:
	Wang teaches the system of claim 15, as stated above.
Wang further teaches wherein to generate the fraud probability value, the processor is configured to execute instructions to identify direct and indirect links between the sending user and the receiving user. (As stated above with respect to claim 9, see at least Wang: [0094], [0096], [0131] & [0062])
With respect to claim 18:
	Wang teaches the system of claim 17, as stated above.
Wang further teaches wherein the indirect links include: 
one or more links between the sending user, the receiving user, and one or more common other users; and (As stated above with respect to claim 9, see at least Wang: [0094], [0096], [0131] & [0062])
one or more links between counterparties of the sending user and counterparties of the receiving user. (As stated above with respect to claim 9, see at least Wang: [0094], [0096], [0131] & [0062])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to claims 1 and 8, in further view of Hurley et al. (US 20180315051 A1; Hurley).
With respect to claim 4:
Wang teaches the method of claim 2, as stated above.
Wang further teaches wherein the first set of direct links includes prior transactions between the sending user and the receiving user, and... (As stated above with respect to claim 2, and by further disclosing, the user may utilize system 100 for a transaction as a lender or a borrower. See at least Wang: [0094], [0096], [0112], [0131] & [0062])
However, Wang does not teach wherein ones of the prior transactions in which the sending user was a receiver and the receiving user was a sender are weighted higher than other ones of the prior transactions.
Hurley, directed to facilitating payment transactions between users of a plurality of payment providers and thus in the same field of endeavor, teaches wherein ones of the prior transactions in which the sending user was a receiver and the receiving user was a sender are weighted higher than other ones of the prior transactions. (By disclosing, different factors (types of relationships including “reciprocal relationship”) may be weighted differently when calculating the coefficient (probability). See at least Hurley: [0271]-[0272], [0263] & [0252])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location-based verification for predicting user trustworthiness teachings of Wang to incorporate the facilitating payment transactions between users of a plurality of payment providers teachings of Hurley for the benefit of a networking system facilitating payment transactions between a user and a co-user based on the similarity value. For the more information on their relations including reciprocal/non-reciprocal relationship, the better in determining the affinity coefficient or the strength of a relationship between the sender and the receiver. (See at least Hurley: [0026]-[0027])
With respect to claim 5:
Wang teaches the method of claim 1, as stated above.
Hurley, in the same field of endeavor, teaches further comprising: 
identifying, using the sender information, a sender group that includes other users with whom the sending user has conducted transactions within the transaction service; (By disclosing, the contacts user interface 606 can list "friends" or contacts (sender group) with which the user (sender) is connected or associated within the networking system. See at least Hurley: [0170], [0126], [0251] & [0263])
identifying, using the receiver information, a receiver group that includes other users with whom the receiving user has conducted transactions within the transaction service; and (By disclosing, the contacts user interface 606 can list "friends" or contacts (receiver group) with which the user (receiver) is connected or associated within the networking system. See at least Hurley: [0170], [0126], [0251] & [0263])
wherein determining the similarity value includes determining similarities between the sender group and the receiver group. (As stated above, and by further disclosing, the users (sender and receiver) may be within a particular degrees-of-separation (e.g., friends, or friends-of-friends). See at least Hurley: [0274] & [0279])
With respect to claim 12:
Wang teaches the computer-readable medium of claim 9, as stated above.
Hurley, in the same field of endeavor, teaches wherein links include global positioning system (GPS) information for each user, wherein the GPS information indicates a location of a respective user when the respective user is logged into the transaction service. (By disclosing, the location detector 812 can access or identify a location of the client device based on GPS information from the client device. In addition, the status manager 832 can identify when a user is logged into the client application 116a. Therefore, the networking system 114 can use the location of user’s login as links. See at least Hurley: [0190], [0196] & [0271])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Omojola et al. (US 10467615 B1) teaches Friction-less Purchasing Technology, including deep-link, history, likelihood of fraud, weighted risk score, threshold, past transaction, and sender-recipient.
Eisen (US 10853813 B2) teaches Systems and methods of global identification, including website service provider, fraud history, and link analysis.
Douglas et al. (US 20200364713 A1) teaches Method and system for providing alert messages related to suspicious transactions, financial service providers, including that the data relating to the activity of user 120 may further include, for example, location data received from a third party indicating that user 120 has logged into a third party application or has “checked in” using the third party application while user 120 is at or near merchant 140.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685      

/JAY HUANG/Primary Examiner, Art Unit 3619